Citation Nr: 1539056	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to a right shoulder disability.

4.  Entitlement to a rating in excess of 30 percent for residuals of a blast injury to the right hand. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A July 2009 rating decision continued the 30 percent evaluation of the Veteran's right hand disability.  A May 2014 rating decision denied entitlement to service connection for tinnitus and a right knee disability, and it denied the petition to reopen a claim of entitlement to a right shoulder disability.

The Veteran presented testimony before the undersigned during a June 2015 hearing, and a transcript of this hearing has been associated with the Veteran's record.

The issue of entitlement to a rating in excess of 30 percent for residuals of a blast injury to the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has tinnitus as a result of his active military service.

2.  During the Veteran's June 30, 2015, videoconference hearing, and prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim of entitlement to service connection for a right knee disability and his petition to reopen a previously denied claim of entitlement to a right shoulder disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2015).

2.  The criteria for withdrawal of the claim of entitlement to service connection for a right knee disability and the petition to reopen a claim of entitlement to a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Tinnitus

The Board has granted the Veteran's claim of entitlement to service connection for tinnitus.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In order to establish service connection for the Veteran's claimed disability, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has complained of tinnitus throughout the period on appeal.  Accordingly, the Board finds that a current tinnitus disability exists.  Regarding an in-service disease or injury, the Veteran credibly asserts that he experienced loud noises in service.  

With regard to a medical nexus, the Veteran has consistently asserted that his tinnitus began during his time in military service and has continued ever since.  See hearing transcript and June 2015 statement..  In light of the evidence that the Veteran was exposed to acoustic trauma in service, the weight of the probative evidence of record indicates that the Veteran as likely as not incurred tinnitus during service.  Service connection for tinnitus is warranted, and the Veteran's claim for service connection is granted.

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Either the Veteran or his authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2015). 

During the June 2015 videoconference hearing before the Board, the Veteran indicated that he wished to withdraw his claim of entitlement to service connection for a right knee disability and his petition to reopen a previously denied claim of entitlement to a right shoulder disability.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to these issues and satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a notice of disagreement within the meaning of 38 U.S.C.A. § 7105(b)).  Hence, there remains no allegation of error of fact or law for appellate consideration on the claim of entitlement to service connection for a right knee disability and the petition to reopen a previously denied claim of entitlement to a right shoulder disability.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

Service connection for tinnitus is granted.

The appeal of the claim of entitlement to service connection for a right knee disability is dismissed.

The appeal of the petition to reopen a previously denied claim of entitlement to a right shoulder disability is dismissed.


REMAND

The Veteran was last provided with an examination addressing the severity of his right hand disability in October 2012.  During his June 2015 hearing before the undersigned, the Veteran stated that he perceived a noticeable deterioration in his right hand since the time of his October 2012 VA examination.  Accordingly, with evidence of record suggesting that the Veteran's right hand disability may have worsened, an examination should be obtained on remand that fully addresses the current severity of the Veteran's right hand disability.

At his Board hearing, the Veteran asserted that he was unemployable as a result of his service connected right had disability.  As such, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  This issue is inextricably intertwined with the issue of an increased rating for the right hand, and it too must be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records, not already of record, from June 2008 to the present.  These records should be loaded into the VBMS system.

2.  Schedule the Veteran for a VA examination addressing the current severity of his right hand disability.  The examiner should identify any functional limitation caused by the Veteran's right hand disability and should offer an opinion regarding whether the functional limitation renders the Veteran is unable to obtain or maintain substantially gainful employment.

3.  Then, readjudicate the Veteran's claims for a rating in excess of 30 percent for his right hand and TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


